—In an action to recover damages for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Westchester County (Nastasi, J.), dated April 14, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
*224The affirmed reports of neurosurgeon Dr. Kenneth Gang, submitted by the defendant in support of his motion, established a prima facie case that neither of the plaintiffs sustained a serious injury within the meaning of Insurance Law § 5102 (d) (see, Gaddy v Eyler, 79 NY2d 955). The plaintiffs’ opposition, including the affidavits of chiropractor Dr. Joel Kaplan, failed to raise a triable issue of fact (see, CPLR 3212 [b]). Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.